Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.1 Filed 05/12/21 Page 1 of 18




                     UNITED STATES OF AMERICA
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 ABUKAR ABAS
 ABDIKADIR HASAN

                                              Case No. 21-
 ___________________
           plaintiff
 v                                            Hon.:

 GP LOGISTICS, LLC.
 And GOBRANDS, INC.
 d/b/a goPuff

             defendants


 Attorney for plaintiff:
 Nicholas Roumel (P37056)
 NACHT & ROUMEL, P.C.
 101 N. Main St., Ste. 555
 Ann Arbor MI 48104
 734-663-7550
 nroumel@nachtlaw.com


                  COMPLAINT AND JURY DEMAND

       Plaintiffs makes their complaint as follows:

                          Parties/Jurisdiction/Venue


       1.    Plaintiffs are Abukar Abas (“Abukar”) and Abdikadir Hasan

 (“Abdikadir”).

                                      1
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.2 Filed 05/12/21 Page 2 of 18




         2.   Plaintiffs are non-white, of Somali heritage, and practicing

 Muslims.

         3.   Plaintiffs are residents of Ann Arbor, Washtenaw County,

 Michigan, in the Eastern District of Michigan.

         4.   Defendant GB Logistics, LLC (“GB”). GB is a Delaware

 corporation, headquartered in Philadelphia, Pennsylvania. They are

 registered as a “foreign limited liability company” with the state of

 Michigan. Their resident agent is CSC-Lawyers Incorporating Service, 2900

 West Road, Ste. 500, East Lansing MI 48823.

         5.   GB’s corporate headquarters are at the same address as

 Defendant “GoBrands, Inc.,” (“GoBrands”), also a Delaware corporation

 company headquartered in Philadelphia, Pennsylvania. The two companies

 have common ownership. GoBrands, operates under the assumed name of

 “goPuff” in myriad locations throughout the United States, including the

 state of Michigan.

         6.   GoBrands is also registered with the State of Michigan as a

 “foreign profit corporation” and their Michigan resident agent is the same as

 GB’s.




                                      2
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.3 Filed 05/12/21 Page 3 of 18




       7.    The facts giving rise to this lawsuit took place in the goPuff

 facility located at 1902 Federal Boulevard, Ann Arbor, Michigan,

 Washtenaw County.

       8.    goPuff operates facilities that collect snack foods, beverages,

 and other convenience items in a warehouse, and are delivered by drivers,

 such as the Plaintiffs, to consumers who order the products through its

 website or mobile application.

       9.    Drivers are classified as independent contractors, who contract

 with Defendant GB. The parties’ contracts are attached hereto as Exhibit A.

       10.   As alleged more fully below, drivers are misclassified. They are

 more properly employees of both Defendants, who operate as joint

 employers of the drivers.

       11.   Plaintiffs filed EEOC charges alleging discrimination on the

 basis of race, color, religion, national origin, and retaliation for opposing

 discrimination.

       12.   On or about September 14, 2020, Plaintiffs received right to sue

 letters from the EEOC dated September 9, 2020.

       13.   Although Plaintiffs purportedly affixed electronic signatures to

 arbitration agreements with GB, they bring this lawsuit in good faith reliance

 on section 1 of the Federal Arbitration Act (9 U.S.C. §1), which exempts


                                       3
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.4 Filed 05/12/21 Page 4 of 18




 “contracts of employment of seamen, railroad employees, or any other class

 of workers engaged in foreign or interstate commerce.” Plaintiffs assert that

 they are engaged in transporting goods on the “last mile” of interstate

 commerce and accordingly, that their employment contracts – along with the

 arbitration clauses therein – are not enforceable pursuant to this theory.

                             Plaintiffs’ Employment

       14.    Abdikadir was hired as a driver approximately May 1, 2019.

 His employment was terminated approximately August 27, 2019.

       15.    Abukar was hired as a driver approximately May 20, 2019. He

 remains employed by Defendants.

                          Discrimination - Abdikadir

       16.    Plaintiffs assert that they were treated differently on the basis of

 their race, national origin, and religion.

       17.    For example, Abdikadir’s supervisor Monica, on information

 and belief a white, non-Muslim female, criticized Abdikadir, who is Muslim,

 for praying at work (she texted “the product is just sitting here because he’s

 praying again”).

       18.    Abdikadir was terminated on or about August 31, 2019. On

 information and belief, Monica told another employee, Eyal, that Abdikadir

 refused to take orders from a female operations manager (Ashley) because of


                                         4
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.5 Filed 05/12/21 Page 5 of 18




 his religion.

       19.       Monica also stated this to Abukar. However, when Abukar

 asked Ashley if what Monica was saying was true, Ashley denied it.

       20.       Thus, even though both parties to this alleged encounter -

 Ashley and Abdikadir – each denied that Abdikadir refused to take orders

 from Ashley, Abdikadir was nonetheless terminated for this alleged

 transgression.

                                Discrimination - Abukar

       21.       On or about August 24, 2019, Scott Sanford visited Ann

 Arbor’s goPuff facility. Sanford was represented to be a Regional Manager,

 and/or a Director of Loss Prevention, for goPuff.

       22.       Sanford   investigated   Abukar,    along    with   his   brother

 Abdurahman Abas and his cousin Mohamed Isse, who both worked for

 goPuff, of improperly wasting inventory and taking expired products for

 their own use.

       23.       Abukar, Abdurahman, and Mohamed responded that they were

 only doing as trained and provided written statements in conformity.

       24.       Abdurahman     and   Mohamed       (goPuff   employees)     were

 nonetheless terminated.

       25.       While Abukar is still employed as a driver (ostensibly for GB),


                                          5
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.6 Filed 05/12/21 Page 6 of 18




 he was nonetheless investigated and accused by a goPuff corporate

 manager/director.

       26.    In contrast, on information and belief, Monica was neither

 pulled into an office, investigated or accused, even though she discarded

 product the same as Plaintiffs. Instead, she was seen laughing and joking

 with Sanford and was not terminated.

       27.    In summary:

       a.     Plaintiff Abdikadir was criticized for praying at work, and fired

 over the false accusation that he refused to take orders from Ashley because

 of his religion;

       b.     Plaintiff Abukar, a driver for GB, was investigated and falsely

 accused over the same thing (though he is still working there as a driver);

       c.     Abdul and Mohamed (goPuff employees who are not parties in

 this case) were fired over the false expired product accusations.

       28.    The above actions were motivated by discrimination on the

 basis of race/national origin/religion.

                               Legal Allegations

 Count I – Injunctive and Declaratory Relief – “Independent Contracts”

       29.    Plaintiffs Abukar and Abdikar signed “Technology Services

 Agreements” with Defendant GB Logistics, LLC. (“Exhibit A”)


                                           6
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.7 Filed 05/12/21 Page 7 of 18




       30.    These Agreements required them to use “goPuff Services” and

 to download a separate mobile application called “goDrive” in order for

 them to interface with goPuff and their customers.

       31.    GoBrands and GB Logistics are joint employers of these

 drivers. They have common ownership and are located at the same

 headquarters. GoBrands and GB Logistics operate a joint venture that

 operates under the assumed name “goPuff.”

       32.    Moreover, goPuff’s website (goPuff.com) invites applications

 for driving or warehouse positions – i.e., one would apply through goPuff to

 become either an employee or an “independent contractor.”

       33.    goPuff management had power to control and determine these

 drivers’ essential terms and conditions of employment. Indeed, goPuff’s

 Director of Loss Prevention, Scott Sanford, had the power to investigate and

 terminate these drivers, and did in fact investigate Abukar and provide

 information for Abdikadir’s termination.

       34.    It is germane to goPuff’s business model that the drivers are

 part of the same management and operations as the warehouse workers.

 After all, the warehouse workers give the food products to the drivers for

 delivery. Without employing both types of positions, goPuff could not

 operate as it does.


                                      7
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.8 Filed 05/12/21 Page 8 of 18




       35.     “Entities are joint employers if they ‘share or co-determine

 those matters governing essential terms and conditions of employment.’ To

 determine whether an entity is the plaintiff’s joint employer, we look to an

 entity’s ability to hire, fire or discipline employees, affect their

 compensation and benefits, and direct and supervise their performance.”

 E.E.O.C. v. Skanska USA Bldg., Inc., 550 F. App’x 253, 256 (6th Cir. 2013)

 (quoting Carrier Corp. v. NLRB, 768 F.2d 778, 781 (6th Cir. 1985)).”

       36.    The Sixth Circuit uses a six-factor test to determine whether a

 worker is an employee or independent contractor: 1) the permanency of the

 relationship between the parties; 2) the degree of skill required for the

 rendering of the services; 3) the worker’s investment in equipment or

 materials for the task; 4) the worker’s opportunity for profit or loss,

 depending upon her skill; 5) the degree of the alleged employer’s right to

 control the manner in which the work is performed; and 6) whether the

 service rendered is an integral part of the alleged employer’s business.

 Keller v. Miri Microsystems LLC, 781 F.3d 799, 807 (6th Cir. 2015).

       37.    The drivers meet that test here. They have an open-ended

 relationship with goPuff. The drivers deliver the food products using their

 own cars, so while the workers have investment in the materials used to do

 the job, it is unskilled labor. The drivers do not have opportunity for profit or


                                        8
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.9 Filed 05/12/21 Page 9 of 18




 loss as they may not freely assign routes to subcontractors. And although the

 drivers select when they want to work, the employer still retains the right to

 control the manner in which the drivers perform their work.

       38.    Finally, the drivers are integral to goPuff as they exclusively

 provide the means of delivering food products to the customer. As a food

 delivery service, goPuff could not operate without its drivers.

       39.    In summary, the factors primarily weigh in favor of these

 drivers being joint employees of both Defendants, and being misclassified as

 independent contractors.

       40.    As such, these plaintiff drivers are entitled to rescission of the

 “Technology Services Agreement” with Defendants, even to the extent it

 may be enforceable under the FAA and declaratory judgment declaring the

 parties’ relationship to be one of employee and joint employer.

 Count II – Breach of Implied Contract/Unjust Enrichment – Failure to Pay
 Plaintiffs as Employees

       41.    In every employment relationship in Michigan there is an

 implied contract, for services to be performed in exchange for just

 compensation.

       42.    The driver Plaintiffs performed services to the benefit of

 Defendants as an employee, as set forth above.



                                        9
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.10 Filed 05/12/21 Page 10 of 18




        43.    Defendants breached the implied contract of employment

  between the parties by systematically avoiding the payment of the following

  sums, which were instead borne by the Plaintiffs, inter alia:

               a.     the purchase or lease, maintenance, operating costs and

        adornment of vehicles; insurance; and other accoutrements; and

               b.     lost profits, self-employment taxes, premiums for

        insurance    to   replace    workers     compensation,     unemployment

        compensation, and disability benefits, business expenses that should

        have been paid by the employer, and other damages.

        44.    Plaintiffs are entitled to compensation for the above expenses

  they were illegally required by Defendants to bear, as well as the quantum

  meruit value of their services as employees.

  Count III – Title VII – Race/Color/National Origin Discrimination in
  Employment

        45.    Defendants were, at all relevant times, employers as defined by

  Title VII of the Civil Rights Act of 1964.

        46.    Plaintiffs were employees as defined by Title VII.

        47.    As non-white Somali natives, Plaintiffs are protected persons

  under Title VII on the basis of race, color, and/or national origin.

        48.    Defendants’ animus towards Plaintiffs, their severe and

  pervasive retaliatory harassment and other interference with their
                                         10
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.11 Filed 05/12/21 Page 11 of 18




  employment, and their adverse actions, were illegally motivated by

  Plaintiffs’ race, color, and/or national origin.

        49.    Defendants’ discrimination has damaged Plaintiffs as stated

  herein and below.

  Count IV – ELCRA – Race/Color/National Origin Discrimination in
  Employment

        50.    Defendants were, at all relevant times, employers as defined by

  the Elliott-Larson Civil Rights Act [“ELCRA”], Michigan Compiled Laws

  [“MCL”] 37.2201 et seq.

        51.    Plaintiffs were employees as defined by ELCRA.

        52.    As non-white Somali natives, Plaintiffs are protected persons

  under ELCRA on the basis of race, color and/or national origin.

        53.    Defendants’ animus towards Plaintiffs, their severe and

  pervasive retaliatory harassment and other interference with their

  employment, and their adverse actions, were illegally motivated by

  Plaintiffs’ race, color, and/or national origin.

        54.    Defendants’ discrimination has damaged Plaintiffs as stated

  herein and below.

  Count V – Title VII – Religious Discrimination in Employment

        55.    Plaintiffs are Muslim, and this was known to Defendants.



                                          11
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.12 Filed 05/12/21 Page 12 of 18




         56.    Defendants discriminated against Plaintiffs on the basis of their

  religion, by expressing hostility to them and their beliefs, and subjecting

  them to adverse employment actions as described above, in violation of Title

  VII of the Civil Rights Act of 1964, 42 USC 2000e-2; 29 CFR 1605.1 et seq.

         57.    Defendants’ animus towards Plaintiffs, their severe and

  pervasive retaliatory harassment and other interference with their

  employment, and their adverse actions, were illegally motivated by

  Plaintiffs’ religion.

         58.    Defendants’ discrimination has damaged Plaintiffs as stated

  herein and below.

  Count VI – ELCRA – Religious Discrimination in Employment

         59.    Plaintiffs are Muslim, and this was known to Defendants.

         60.    Defendants discriminated against Plaintiffs on the basis of their

  religion, by expressing hostility to them and their beliefs, and subjecting

  them to adverse employment actions as described above, in violation of the

  Elliott-Larsen Civil Right Act (“ELCRA”), MCL 37.2202.

         61.    Defendants’ animus towards Plaintiffs, their severe and

  pervasive retaliatory harassment and other interference with their

  employment, and their adverse actions, were illegally motivated by

  Plaintiffs’ religion.


                                        12
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.13 Filed 05/12/21 Page 13 of 18




          62.   Defendants’ discrimination has damaged Plaintiffs as stated

  herein and below.

  Count VII – Retaliation – Title VII

          63.   Plaintiffs’ made statements to Defendants, including Monica

  and Scott Sanford, stating that they believed that they were being singled out

  and investigated on the basis of their race/religion/national origin.

          64.   These statements, opposed to discrimination, constituted

  protected activity under Title VII.

          65.   Plaintiffs’ protected activity was made in good faith.

          66.   Defendants’ animus towards Plaintiffs, their severe and

  pervasive retaliatory harassment and other interference with their

  employment, and their adverse actions, were illegally motivated by

  Plaintiffs’ protected activity.

          67.   This retaliation was in violation of Title VII, 42 U.S.C. §2000e-

  3(a).

          68.   Defendants’ retaliation has damaged Plaintiffs as stated herein

  and below.

  Count VIII – Retaliation – ELCRA

          69.   Plaintiffs’ opposition to discrimination, as described above,

  constituted protected activity under ELCRA.


                                         13
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.14 Filed 05/12/21 Page 14 of 18




         70.   Plaintiffs’ protected activity was made in good faith.

         71.   Defendants’ animus towards Plaintiffs, their severe and

  pervasive retaliatory harassment and other interference with their

  employment, and their adverse actions, were illegally motivated by

  Plaintiffs’ protected activity.

         72.   This retaliation was in violation of ELCRA, MCL § 37.2701

  (a).

         73.   Defendants’ retaliation has damaged Plaintiffs as stated herein

  and below.

  Count IX – Violation of 42 U.S.C. 1981

         74.   42 U.S.C. § 1981 provides:

         Equal Rights Under the Law

         All persons in the jurisdiction of the United States shall have
         the same right in every State and Territory to make and enforce
         contracts to sue, be parties, give evidence, and to the full and equal
         benefit of all of laws and proceedings for the security of persons and
         property as is enjoyed by white citizens, and shall be subject to like
         punishment, pains, penalties, taxes, licenses and exactions of every
         kind, and to no other.

         75.   Under the 14th Amendment, Plaintiffs have the guaranteed right

  to make and enforce contracts.




                                        14
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.15 Filed 05/12/21 Page 15 of 18




        76.    42 U.S.C. § 1981 prohibits intentional discrimination in the

  making and enforcement of contract involving both, public and private

  actors.

        77.    Plaintiffs were subjected to intentional discrimination by

  Defendants, through their agents, representatives, and employees, because of

  their race, color, and/or national origin.

        78. Defendants, through their agents, representatives and employees,

  discriminated against Plaintiffs in violation of 42 U.S.C. § 1981 and

  deprived Plaintiff of their civil rights to make and enforce contracts by

  among other things:

        a.     Subjecting Plaintiffs, because of their ethnic and national
        origin background, to discrimination in the making and enforcement
        of their employment contracts;

        b.     Subjecting Plaintiffs, because of their ethnic and national
        origin background, to embarrassment, humiliation, verbal and
        nonverbal harassment on its premises, which had the purpose and/or
        effect of denying Plaintiff full and/or equal access to the enjoyment
        and use of all benefits, privileges, terms, and conditions of the
        contractual relationship between Plaintiffs and Defendants in the
        employment setting; and

        c.    Subjecting Plaintiffs to severe and emotional distress and
        anguish by their discrimination and retaliatory harassment.

        79.      Because of Defendants’ unlawful actions, Plaintiffs have

  sustained damages as set forth below.



                                          15
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.16 Filed 05/12/21 Page 16 of 18




  Count X – Declaratory and Injunctive Relief - FAA

        80.     Plaintiffs Abukar and Abdikadir are drivers engaged in the “last

  mile” or “last leg” of interstate commerce.

        81.     As such, to the extent the arbitration clauses contained in their

  purported “Technology Services Agreement” may otherwise be valid, the

  arbitration clauses are not enforceable per the Federal Arbitration Act (9

  U.S.C. §1), which exempts “contracts of employment of seamen, railroad

  employees, or any other class of workers engaged in foreign or interstate

  commerce.”

  Count XI – Intentional Interference with Business Relations and Expectancy

        82.     As an alternative count, should Plaintiffs Abukar and Abdikadir

  not be found to be employees of Defendants, they bring this count of

  intentional interference with their business relations and expectancies.

        83.     These Plaintiffs had a valid business relationship and or

  expectancy to continue enjoyment of their “Technology Services

  Agreement” and other contractual relationship with the respective

  Defendants.

        84.     Defendants intentionally interfered with Plaintiffs contractual

  Agreement and valid business expectancies by improperly investigating,




                                        16
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.17 Filed 05/12/21 Page 17 of 18




  harassing, discriminating, retaliating, and in Abdikadir’s case, terminating

  him.

         85.   Such interference damaged Plaintiffs as set forth below.

                                         Damages

         86.   Defendants’ actions were done willfully with reckless

  indifference to Plaintiffs’ rights.

         87.   Plaintiffs have mitigated their damages in good faith.

         88.   Defendants’ actions directly caused and proximately caused

  Plaintiffs the following damages:

               a.      economic damages:            including but not limited to lost

         past and future wages, other compensation, contract benefits, unpaid

         tax benefits, and reimbursement for payments Plaintiffs made

         pursuant to the contract; other potential compensation such as

         bonuses, pay raises, training, promotions, and enhanced retirement

         benefits; all other economic damages as may be proven due to

         Defendants’    liability   as    alleged   above;    and   incidental   and

         consequential damages as may be proven.

               b.      non-economic damages: including but not limited to

         embarrassment, humiliation, outrage, pain and suffering, mental and

         emotional distress.


                                           17
Case 2:21-cv-11086-GCS-EAS ECF No. 1, PageID.18 Filed 05/12/21 Page 18 of 18




                                Relief Requested

        WHEREFORE                 Plaintiffs requests this honorable court grant

  them the following relief:

               a.    Actual and consequential damages as may be proven;

               b.    Declaratory relief recognizing that Plaintiff drivers were

        employees of the Defendants and that the contracts between the

        parties was void;

               c.    Declaratory relief finding that Defendants have illegally

        discriminated and retaliated against Plaintiffs;

               d.    Whatever additional injunctive and equitable relief that

        may be appropriate, including but not limited to invalidation of their

        arbitration clauses and reinstatement;

               e.    Punitive damages, for Defendants’ willful conduct; and

               f.    Costs, pre- and post-judgment interest, and reasonable

        attorney fees.

                                                 Respectfully submitted,

                                                 NACHT & ROUMEL, P.C.




                                                 Nicholas Roumel
  May 11, 2021                                   Attorney for plaintiff
                                        18
